Case 3:16-cv-02458-MMA-BLM Document 96-8 Filed 10/04/19 PageID.954 Page 1 of 3



  1   XAVIER BECERRA
      Attorney General of California
  2   RICHARD F. WOLFE
      Supervising Deputy Attorney General
  3   LISA L. FREUND
      Deputy Attorney General
  4   State Bar No. 249174
       600 West Broadway, Suite 1800
  5    San Diego, CA 92101
       P.O. Box 85266
  6    San Diego, CA 92186-5266
       Telephone: (619) 738-9569
  7    Fax: (619) 645-2581
       E-mail: Lisa.Freund@doj.ca.gov
  8   Attorneys for Defendants
      E. Estock, M.D., Ralph Diaz, Warren L.
  9   Montgomery, Muhammad Nasir, M.D.,
      and Theresa Currier, D.O.
 10
 11                      IN THE UNITED STATES DISTRICT COURT
 12                 FOR THE SOUTHERN DISTRICT OF CALIFORNIA
 13
 14   CHARLES HOLMES                                  3:16-cv-02458-MMA-BLM
      AL-0671,
 15                                                DECLARATION OF LISA L.
                                        Plaintiff, FREUND IN SUPPORT OF
 16                                                DEFENDANTS’ MOTION FOR
                  v.                               SUMMARY JUDGMENT
 17
                                                      Date:        November 18, 2019
 18   DR. ESTOCK; DR. BAL; S.                         Time:        2:30 p.m.
      CHAIKEN; C. REGULES; and                        Courtroom:   3D
 19   DOES 1-3,                                       Judge:       The Honorable Michael
                                                                   M. Anello
 20                                  Defendants. Trial Date:
                                                 Action Filed:         9/28/2016
 21
 22
 23        I, Lisa L. Freund, hereby declare as follows:
 24        1.   I am an attorney duly licensed to practice law in the State of California
 25   and authorized to appear before the United State District Court of the Southern
 26   District of California. I am employed as a Deputy Attorney General for the State of
 27   California. I am assigned to represent Defendants E. Estock, M.D., Ralph Diaz,
 28   Warren L. Montgomery, Muhammad Nasir, M.D., and Theresa Currier, D.O. in the
                                                  1
                       Declaration of Lisa L. Freund in Support of MSJ (3:16-cv-02458-MMA-BLM)
Case 3:16-cv-02458-MMA-BLM Document 96-8 Filed 10/04/19 PageID.955 Page 2 of 3



  1   above-entitled action. I have been representing these Defendants from their first
  2   appearances in this action. I am familiar with all the pleadings, orders, and
  3   discovery that have occurred in this action.
  4        2.   I caused subpoenas to be served on the California Department of
  5   Corrections and Rehabilitation (CDCR), Pioneer Memorial Hospital, Loma Linda
  6   University Health System, the University of California San Francisco, and the
  7   University of California San Diego for the production of plaintiff’s medical records.
  8   Collectively, the documents received in response to the subpoenas amount to
  9   approximately 6,000 pages of records. Those medical records that are relevant to
 10   Defendants’ Motion for Summary Judgment are collectively found included as
 11   Exhibit I. True and correct copies of the relevant medical records obtained from
 12   CDCR, Pioneer Memorial Hospital, Loma Linda University Health System, the
 13   University of California San Francisco, and the University of California San Diego
 14   are attached to the Motion for Summary Judgment as Exhibit I.
 15        3.   The Statement of Facts found in Defendants’ Memorandum of Points and
 16   Authorities in Support of Motion for Summary Judgment, filed concurrently hereto,
 17   is a summary of the most relevant medical treatment Mr. Holmes underwent
 18   because a comprehensive summary of all of his treatment would be unreasonably
 19   voluminous given that there are approximately 6,000 pages of medical records
 20   documenting treatment from 2012 to the present.
 21        4.   I caused Interrogatories to Plaintiff from Defendant E. Estock, M.D., Set
 22   One, to be served on Mr. Holmes on March 23, 2017. A true and correct copy of
 23   the interrogatories are attached to the Motion for Summary Judgment as Exhibit K.
 24        5.   Mr. Holmes responded to the interrogatories on June 2, 2017. A true and
 25   correct copy of his responses to the interrogatories is attached to the Motion for
 26   Summary Judgment as Exhibit L.
 27        6.   When asked in the interrogatories to state all facts and witnesses that
 28   demonstrate that Dr. Estock was deliberately indifferent to his serious medical
                                                2
                     Declaration of Lisa L. Freund in Support of MSJ (3:16-cv-02458-MMA-BLM)
Case 3:16-cv-02458-MMA-BLM Document 96-8 Filed 10/04/19 PageID.956 Page 3 of 3



  1   need, Mr. Holmes indicated that he was “unable to answer at this time.” See
  2   Exhibit L, p. 2.
  3        7.    Mr. Holmes was asked in interrogatories from Dr. Estock to “identify,
  4   with specificity, the clearly established right” that she violated. Holmes was
  5   “unable to answer at this time” the interrogatory. See Exhibit L, p. 3.
  6        8.    Mr. Holmes was also asked in interrogatories from Dr. Estock to
  7   “identify, with specificity, all facts” that supported his contention that she violated
  8   one of his clearly established rights. Once again, Mr. Holmes was “unable to
  9   answer at this time.” See Exhibit L, p. 3.
 10        9.    Mr. Holmes has never supplemented or corrected his responses to the
 11   interrogatories after they were served on June 2, 2017.
 12        10. On October 29, 2018, I took the deposition of Mr. Holmes. A true and
 13   accurate copy of excerpts from the deposition of Mr. Holmes is attached to the
 14   Motion for Summary Judgment as Exhibit M.
 15        11. On October 24, 2018, I took the deposition of Mr. Holmes’ retained
 16   expert, urologist Dudley Danoff, M.D. A true and accurate copy of excerpts from
 17   the deposition Dr. Danoff is attached to the Motion for Summary Judgment as
 18   Exhibit N.
 19        I declare under penalty of perjury under the laws of the State of California and
 20   the United States of America that the foregoing is true and correct. Executed this
 21   18th day of September, 2019 at San Diego, CA.
 22
 23                                                    s/ Lisa L. Freund
                                                       Lisa L. Freund
 24
 25
 26   SD2017703609
      71995733.docx
 27
 28
                                                   3
                      Declaration of Lisa L. Freund in Support of MSJ (3:16-cv-02458-MMA-BLM)
